Citation Nr: 1759969	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired  psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and a mood disorder.

2.  Entitlement to service connection for a cardiovascular disorder, secondary to a psychiatric disorder.

3.  Entitlement to service connection for hypertension secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in April 2015, at which time it was remanded for additional development.  As explained below, further development is needed in order to comply with the April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the Veteran as a matter of law, the right to substantial compliance with the remand.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.
38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is seeking service connection for an acquired psychiatric disorder.  The Board notes that the electronic record contains diagnoses for multiple psychiatric disorders, including PTSD, major depression, and a mood disorder, not otherwise specified.

In its April 2015 remand, the Board noted that RO attempted to verify the Veteran's claimed in-service stressor for PTSD - a truck explosion in Germany which killed and wounded several people - by sending a request to the Joint Services Record and Research Center (JSRRC).  Although the Veteran's confirmed dates of service in Germany are from February 1977 to August 1978, the JSRRC limited its search to June and July 1978 only.  On remand, the Board instructed the RO to forward all information provided by the Veteran concerning his claimed in-service stressor to the JSRRC and request that attempts be made to corroborate whether the Veteran's claimed stressor occurred at any point between February 1977 and August 1978, excluding the period of June and July 1978.

A review of the electronic file shows that the RO requested information verification for the Veteran's claims stressor for only two two-month periods - from April 1977 to May 1977 and from June 1977 to July 1977 - during the time period the Veteran was assigned to Germany.  The response received from JSRRC states that the "National Archives and Records Administration was not able to locate any unit records pertaining to the 3rd Battalion, 59th Air Defense Artillery for the calendar years 1976 and 1977.  We did review other historical documents that are available to this agency and we were not able to document the incident described by Mr. [REDACTED]."

However, the RO did not submit search requests for the period from February 1977 to March 1977, for the period from August 1977 to May 1978, and for August 1978, as was directed by the Board's remand.  Therefore, the Board finds that another remand is necessary to attempt to corroborate whether the Veteran's claimed stressor occurred at any point during these time periods.

Further development and adjudication of the claim for an acquired psychiatric  disorder may provide evidence in support of the claim for a carciovascular disorder and hypertension.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward all information provided by the Veteran concerning his claimed in-service stressor to the JSRRC and/or any other appropriate entity and request that attempts be made to corroborate whether such event occurred at any point between February 1977 and March 1977; and between August 1977 and May 1978; and during August 1978.  Make as many requests as are necessary to obtain the relevant records and end such efforts only if the records sought do not exist or further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159.  Associate any records or negative responses with the claims file.

2.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims in light of all additional evidence received.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





